DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 22, 2021 has been entered.
Applicants' arguments, filed November 22, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Election/Restrictions
Applicant's elected Group II, claims 8-15, with traverse on February 18, 2021. Claims 1-7 and 16-18 remain withdrawn from consideration. Applicants added new claims 19-21 on June 1, 2021. Claims 8-15 and 19-21 are under examination.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-15 and 19-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Claim 8 recites “the beeswax forms microcrystals and is homogeneously dispersed in the sesame oil.” It is unclear how the beeswax forms microcrystals (or microcrystal as recited in claims 20-21) and is homogeneously dispersed in sesame oil, given the microcrystals would contain the beeswax in crystalline form and be separate from the sesame oil. Being contained in crystals, which are a separate phase (i.e. crystalline solid), from the sesame oil appears to be mutually exclusive from being homogenously dispersed. The instant claims indicate that the beeswax is both. Clarification is requested.  
Claims 20-21 lack antecedent basis in the claims as it is unclear which of the microcrystals recited in claims 8 and 13 are being referred to as “the microcrystal” in claims 20-21. 


Indefiniteness Remarks
Applicants argue that the crystallites of Figures 5A and 5B of CN100444844 is prepared by homogenizing 7% beeswax and 92% sesame oil to form the following microcrystals. In figure 4B, the oil droplets are wrapped in a pigeon nest composed of beeswax. In contrast, the beeswax crystallites here are very uniformly dispersed in the 
Examiner disagrees. Examiner is unpersuaded by the citation to an unrelated document describing dispersing beeswax in sesame oil to result in the following crystallites:
 
    PNG
    media_image1.png
    715
    402
    media_image1.png
    Greyscale

The figures lack quality and/or proper brightness to be of use in overcoming the rejection. Applicant’s counsel appears to be stating that the microcrystals are homogenously dispersed, but the instant claims recite that it is the beeswax that is homogenously dispersed. Clarification is requested. 

Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (a combination of berberine and y-oryzanol for hyperlipidemia therapy: An hypothesis – provided via IDS dated 2/18/2021) in view of Xu (EP 0 763 362 – provided in IDS dated 2/18/2021) and Li (Integrative analysis of metabolome and gut microbiota in diet-induced hyperlipidemic rats treated with berberine compounds, Li et al. J Transl Med 14:237, 2016 - provided in IDS dated 2/18/2021)

Pan does not teach the amount of the respective components to use or the addition of beeswax or sesame oil.
Xu teaches a pharmaceutical base composed of 5-25wt% beeswax and 75-95% sesame oil (p.4, whole document). The pharmaceutical base is mixed with an active drug for administration (p.2). Xu teaches the pharmaceutical base enhances the stability of the drugs and protects the drugs from contamination (p.3). The beeswax crystalizes to form a spongy substance which can be seen under a microscope (p.2). The microcrystals form a netted framework of beeswax (p.2). The crystals demonstrated in figure 1 vary in size shape some appearing barely visible at 600x magnification and others appearing quite long (i.e. >1cm). 
Xu does not teach the addition of berberine or oryzanol.
Li teaches that y-oryzanol to berberine may be administered at a ratio of 24:150 (1:6.25) (p.2). 
Li does not teach the exclusion of other compounds, such as Vitamin B6. 
It would have been prima facie obvious to one having ordinary skill in the art treating hyperlipidemia as taught by Pan to use an established pharmaceutical base to administer the active agents, such as that taught by Xu in order to enhance stability of the drugs and protect them from contamination. In doing so, it would have been prima facie obvious to include the active agent combination of in amount that provides the desired treatment against hyperlipidemia such as taught by Li. See MPEP 2144.05. The crystals taught by the prior art appear to overlap in size with the range instantly claimed. prima facie case of obviousness is established. 

Obviousness Remarks
Applicants argue they have excluded the vitamin B6 of Li. 
Examiner agrees. The rejection has been modified to include Pan, which privides rationale to use only berberine and γ-oryzanol as active agents.  As such, Applicants argument is unpersuasive. 

Applicants argue that since Xu teaches beeswax forms a frame and the instant claims require beeswax form a microcrystal and be homogeneously dispersed, the rejection should be withdrawn. 
Examiner disagrees. Xu heats the beeswax in a solvent and upon cooling, the beeswax crystallizes into a spongy substance which forms a nettled framework [0015]. The instant claims also appear to be formed by heating followed by cooling (Instant claims 16).  Applicants have not explained why a skilled artisan following the same method as taught by the prior art would expect a different result. Examiner further notes that Xu appears to show homogenous dispersion of crystals in a solvent (Figure 1). Thus, the preponderance of the evidence supports obviousness. 


Rejoinder
	Citing MPEP 821.04, Applicants submit that the nonelected method claims 
	Examiner disagrees. Given the above rejections are applicable; the present composition claims are not in condition for allowance. Moreover, MPEP 821.04 states that rejoinder is appropriate for “any nonelected invention that depends from or otherwise requires all the limitations of an allowable claim”. Claims 1-7 do not depend from the composition claims under current examination and do not include all of the limitations of the composition claims. Applicants are also reminded that rejoined claims are fully examined for patentability. MPEP 821.04. Thus, the withdrawn claims must meet all statutory requirements to allow. Here, for example, the use of “preferably” in claim 16 would require an indefiniteness rejection. 


Conclusion
No claims are currently allowed. 


Correspondence
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612